Victor Manuel




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 21, 2014

                                   No. 04-14-00347-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                             Victor Manuel SCHUNIOR, Jr.,
                                       Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CRM000371 D1
                        The Honorable Joe Lopez, Judge Presiding


                                     ORDER

       The Appellee’s motion for extension of time to file the brief is GRANTED. Time is
extended to November 17, 2014. No further extensions of time will be granted absent
extenuating circumstances.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court